BY THE PANEL:
Pursuant to 28 U.S.C. §§ 2255(h) and 2244(b)(3)(A), Edgar Colon has filed two applications1 seeking an order authorizing the district court to consider a second or successive motion to vacate, set aside, or correct his federal sentence, 28 U.S.C. § 2255. Such authorizátion may be granted only if this Court certifies that the second or successive motion contains a claim involving:
(1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable factfinder would have found the movant guilty of the offense; or
(2) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.
28 U.S.C. § 2255(h). “The court of appeals may authorize the filing of a second or successive application only if it determines that the application makes a prima facie showing that the application satisfies the requirements of this subsection.” Id. § 2244(b)(3)(C); see also Jordan v. Sec’y, Dep’t of Corrs., 485 F.3d 1351, 1357-58 (11th Cir. 2007) (explaining that this Court’s determination that an applicant has made a prima facie showing that the statutory criteria have been met is simply a threshold determination).
In his. applications, Colon seeks to raise one claim in a second or successive § 2255 motion. Colon asserts that his claim relies on a new rule of constitutional law, citing Johnson v. United States, 576 U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), in which the Supreme Court held that the residual clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), is unconstitutionally vague, and citing Welch v. United States, 578 U.S. -, 136 S.Ct. 1257, 194 L.Ed.2d 387 (2016), in which the Supreme Court held that Johnson applies retroactively to cases on collateral review.
Colon was not sentenced or subject to an enhancement under the ACCA. Indeed, his 141 month sentence is lower than the ACCA’s minimum 180-month sentencing enhancement. Rather, Colon asserts that the Supreme Court’s holding in Johnson implicates his consecutive sentence for aid*1303ing and abetting the brandishing of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). Specifically, he argues that his conviction for aiding and abetting a Hobbs Act robbery no longer qualifies as a crime of violence because of Johnson, and thus, his § 924(c) sentence cannot stand.
I. JOHNSON AND WELCH
The ACCA, 18 U.S.C. § 924(e), defines the term “violent felony” as any crime punishable by a term of imprisonment exceeding one year that:
(i) has as an element the use, attempted use, or threatened use of physical force against the person of another; or
(ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves conduct that presents a serious potential risk of physical injury to another.
18 U.S.C. § 924(e)(2)(B). The first prong of this definition is sometimes referred to as the “elements clause,” while the second prong contains the “enumerated crimes” and, finally, what is commonly called the “residual clause” (referred to herein as the “ACCA residual clause”). United States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012). The ACCA residual clause covers “conduct that presents a serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii).
In Johnson, the Supreme Court held that the ACCA residual clause is unconstitutionally vague. Johnson, 576 U.S. at -, 135 S.Ct. at 2557-58, 2563. The Supreme Court clarified that, in holding that the ACCA residual clause is void, it did not call into question the application of the elements clause and the enumerated crimes of the ACCA’s definition of a violent felony. Id. at -, 135 S.Ct. at 2563.
In Welch, the Supreme Court held that Johnson announced a new substantive rule that applies retroactively to ACCA § 924(e) residual clause cases on collateral review. Welch, 578 U.S. at -, 136 S.Ct. at 1264-65. Although the Supreme Court held that Johnson’s, invalidation of the residual clause applied retroactively, the Supreme Court remanded Welch’s §2255 proceedings to this Court to determine whether the district court’s denial of the §2255 motion was correct “on other grounds,” noting that “the parties continue to dispute whether Welch’s strong-arm robbery conviction qualifies as a violent felony under the elements clause of the Act, which would make Welch eligible for a 15-year sentence regardless of Johnson” Id. at -, 136 S.Ct. at 1268.
II. COLON’S § 924(c) JOHNSON CLAIM
Distinct from the sentence provisions in § 924(e)(1) of the ACCA, § 924(c)(1)(A) provides for a separate consecutive sentence if any person uses or carries a firearm during and in relation to a crime of violence or drug trafficking crime, or possesses a firearm in furtherance of such crimes, as follows:
Except to the extent that a greater minimum sentence is otherwise provided by this subsection or by any other provision of law, any person who, during and in relation to any crime of violence or drug trafficking crime (including a crime of violence or drug trafficking crime that provides for an enhanced punishment if committed by the use of a deadly or dangerous weapon or device) for which the person may be prosecuted in a court of the United States, uses or carries a firearm, or who, in furtherance of any such crime, possesses a firearm, shall, in addition to the punishment provided for such crime of violence or drug trafficking crime — (i) be sentenced to a term of imprisonment of not less than 5 years; (ii) if the firearm is brandished, be sen*1304tenced to a term of imprisonment of not less than 7 years; and (iii) if the firearm is discharged, be sentenced to a term of imprisonment of not less than 10 years.
18 U.S.C. § 924(c)(1)(A). For the purposes of § 924(c), § 924(c)(3)(A) and (B) define “crime of violence” as an offense that is a felony and:
(A) has as an element the use, attempted use, or threatened use of physical force against the person or property of another, or
(B) that by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.
Id. § 924(c)(3). The former clause is referred to herein as the “use-of-force” clause and that later clause as the “§ 924(c)(3)(B) residual clause.” Notably, the ACCA’s elements clause only involves the use of force “against the person of another,” while the use-of-force clause involves the use of force “against the person or property of another.” Compare 18 U.S.C. § 924(e)(2)(B)(D, with 18 U.S.C. § 924(c)(3)(A) (emphasis added).
Colon was charged, in the same Superseding Indictment, with one count of conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) (Count 1); one count of aiding and abetting a Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951 (a) and 2 (Count 2); and one count of aiding and abetting to carry, use, and brandish a firearm during and in relation to a crime of violence (Hobbs Act robbery), in violation of 18 U.S.C. §§ 924(c)(l)(A)(ii) and 2 (Count 3).
In that indictment, Count 2, the substantive aiding and abetting Hobbs Act robbery count, charged that Colon and his codefendants “aided and abetted by each other, did knowingly and unlawfully obstruct, delay, and affect commerce ... by robbery, and did commit and threaten physical violence to another person in furtherance of a plan and purpose to commit robbery and extortion.” In that same indictment, Count 3, the § 924(c) count, charged that Colon and his codefendants “aided and abetted by each other, did knowingly carry, use, and brandish a firearm and aided and abetted the carrying, use and brandishing of a firearm ... during and in relation to a crime of violence for which the defendants may be prosecuted in a Court of the United States, that is: interference with interstate commerce by robbery as charged in Count Two of this Indictment.” (emphasis added).
Colon pled guilty to all counts in the indictment.
As recently pointed out in In re Tinder, “[o]ur Court hasn’t decided if Johnson applies to § 924(c)(3)(B)” and “the law is unsettled” as to whether Johnson invalidates sentences that relied on the § 924(c)(3)(B) residual clause. In re Pinder, 824 F.3d 977, 978, 978-79, No. 16-12084-J, 2016 WL 3081954, at *1, 2 (11th Cir. June 2, 2016) (granting an application for leave to file a second or successive motion under § 2255(h) because determining whether Johnson invalidates the § 924(c)(3)(B) residual clause should be decided in the first instance by the district court). In this regard, we note that Johnson did not address the definition for “crime of violence” under § 924(c)(3), and, as shown above, the ACCA residual clause and ' the § 924(c)(3)(B) residual clause have somewhat different language.2
*1305But we need not decide, nor remand to the district court, the § 924(e)(3)(B) residual clause issue in this particular case because even if Johnson’s rule about the ACCA residual clause applies to the § 924(c)(3)(B) residual clause, Colon’s claim does not meet the statutory-criteria for granting his § 2255(h) applications. This is because Colon’s companion conviction for aiding and abetting a Hobbs Act robbery, which was charged in the same indictment as, and makes up the basis for, Colon’s § 924(c) count, clearly qualifies as a “crime of violence” under the use-of-force clause in § 924(c)(3)(A).
Aiding and abetting, under 18 U.S.C. §2, “is not a separate federal crime, but rather an alternative charge that permits one to be found guilty as a principal for aiding or procuring someone else to commit the offense.” United States v. Sosa, 777 F.3d 1279, 1292 (11th Cir. 2015) (quotation marks omitted). “A person who ‘aids, abets, counsels, commands, induces or procures’ the commission of an offense ‘is punishable as a principal.’” United States v. Williams, 334 F.3d 1228, 1232 (11th Cir. 2003) (quoting 18 U.S.C. § 2). Indeed, “[u]nder § 2, the acts of the principal become those of the aider and abettor as a matter of law.” Id. “[Njothing in the language of § 924(c)(1) indicates] that Congress intended to vitiate ordinary principles of aiding and abetting liability for purposes of sentencing under that subsection.” Id. at 1233.
This Court has held that a companion substantive Hobbs Act robbery conviction qualifies as a “crime of violence” under the use-of-force clause in § 924(c)(3)(A). In re Saint Fleur, 824 F.3d 1337, 1341, No. 16-12299, 2016 WL 3190539, at *4 (11th Cir. June 8, 2016). Because an aider and abettor is responsible for the acts of the principal as a matter of law, an aider and abettor of a Hobbs Act robbery necessarily commits all the elements of a principal Hobbs Act robbery. See Williams, 334 F.3d at 1232. And because the substantive offense of Hobbs Act robbery “has as an element the use, attempted use, or threatened use of physical force against the person or property of another,” which this Court held to be the case in In re Saint Fleur, then an aider and abettor of a Hobbs Act robbery necessarily commits a crime that “has as an element the use, attempted use, or threatened use of physical force against the person or property of another.” Accordingly, Colon’s conviction for aiding and abetting a Hobbs Act robbery qualifies as a “crime of violence” under the § 924(c)(3)(A) use-of-force clause, without regard to the § 924(c)(3)(B) residual clause.3
In short, Colon pled guilty to aiding and abetting in the use, carrying, and brandishing of a firearm while aiding and abetting in the Hobbs Act robbery set forth in Count 2, which robbery offense meets the use-of-force clause of the definition of a crime of violence under § 924(c)(3)(A). See id. This means Colon’s § 924(c) sentence would be valid even if Johnson makes the § 924(c)(3)(B) residual clause unconstitutional.
III. CONCLUSION
Colon was not sentenced under the ACCA’s residual clause or otherwise. His *1306§ 924(c) sentence is valid under the § 924(c)(3)(A) use-of-force clause without regard to the § 924(c)(3)(B) residual clause. Thus, he has not made a prima, facie showing that his proposed Johnson residual-clause claim meets the statutory criteria. Accordingly, his applications for leave to file a second qr successive motion are hereby DENIED.

. Colon filed a counseled application on May 27, 2016 (No. 16-13021), and a pro se application on June 6, 2016 (No. 16-13264). Because his applications are nearly identical in substance, we address them together.


. We also note that the ACCA § 924(e) sentence enhancement and the § 924(c) penalty each appear to serve a different statutory purpose. Compare 18 U.S.C. § 924(c) (providing for a consecutive term of imprisonment for defendants who use a firearm during a concurrent and simultaneous crime of violence or drug trafficking crime), with 18 U.S.C. § 924(e) (providing for an enhanced term of *1305.imprisonment for a § 922(g)(1) conviction of a felon in possession of a firearm who had three past convictions for a violent felony or serious drug offense).


. In Pinder, this Court stated that the applicant's § 924(c) sentence “appear[ed] to have been based on a conviction for conspiracy to commit Hobbs Act robbery.” Finder, 824 F.3d at 981 n. 1, 2016 WL 3081954, at *4 n. 1. However, as noted above, unlike Finder, Colon’s § 924(c) sentence was based on aiding and abetting a substantive Hobbs Act robbery.